Title: To Thomas Jefferson from John Trumbull, 28 August 1787
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
London August 28th. 1787.

When I first receiv’d your letter about the Harpsichord, I was out of the way. It is now compleated packed shipp’d, and I hope saild for Rouen. I enclose you a Bill of Lading.
I have paid Mr. Walker for adding the Stop, thirteen Guineas; and Mr. Kirkman for porterage &c. 14/. in all £14–7–0. The Instrument was pack’d by Mr. Kirkman in the usual way, and which he says he has never known to fail of perfect security. For this He makes no charge. It is a very fine instrument, and I hope will come safe to you.
Will you do me the favor to inform me at what season I shall most probably meet the principal Officers who serv’d in America, at Paris. I shall soon be ready to paint my picture of the surrender of York Town, and must then come to paris. I suppose the winter is the most certain time of meeting them in Town. I shall wish to see the Marquis L Fayette, Count Rochambeau, Chatellux, the two Viomenils, De Grass and D Bar[ras]. I will thank you to mention my intention to the Marquis, and he can probably answer my Question.
Before this reaches you, Mrs. Cosway will be with you. I am very sorry I cannot be there at the same time. The Salon would be doubly interesting seen in such company.
With the sincerest Respect & Esteem I am Sir Your Gratefull friend,

Jno. Trumbull


Compliments to Mr. Short.

